Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Hays on 2/18/2021.

The application has been amended as follows: 
Please rejoin claims 15-22.
In claim 23, in the last line, before the period and after the term “glass”, please add a comma and the following: “wherein CaO is present in said aluminosilicate glass of said second outermost pane in an amount from greater than 1 to 10 weight %”.

Claims 1-14 and 23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/7/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Michetti et al. (US 20170021597), WO 99/48824), Sienerth et al. (US 20170113520), and Cleary et al. (US 20130295357).
Michetti discloses a laminated glazing comprising a first pane that is a soda-lime glass having a thickness of 1.6 to 2.3 mm and a second pane that can be an aluminosilicate or soda-lime glass having a thickness of 0.5 to 1 mm, wherein an interlayer is disposed between the two panes.  However, Michetti discloses that the second pane is chemically strengthened and for the aluminosilicate composition, the content of calcium oxide present.  Examiner notes that Michetti incorporates by reference the Bradshaw reference, which discloses the calcium oxide is considered to be an impurity, wherein the Examples show a content of less than 1 wt%.  As such, Michetti teaches away from the claimed composition.  Furthermore, Michetti does not necessarily teach the Tg relationship as claimed.  Sienerth discloses a composite pane with a thin inner pane, thicker outer pane, and an interlayer therebetween.  The composite pane comprises a first outer pane having a thickness of 1.0 to 1.8 mm, wherein this pane is non-tempered soda lime glass and the inner pane has a thickness of 0.1 to 0.4 mm, wherein this pane is a chemically strengthened aluminosilicate pane or if non-chemically strengthened, a borosilicate composition.  The chemically strengthened aluminosilicate composition has a preferable composition that does not include calcium oxide.  The two panes have similar thermal properties that result in the ability to congruently bend.  However, there is no reasonable expectation that the glass transition temperatures would be within the claimed ranges.  Cleary discloses lightweight hybrid glass laminates with interlayers, wherein the external sheet has a thickness of less than 1.6 mm and is chemically strengthened or non-chemically strengthened, wherein the composition is a alkali aluminosilicate and the internal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783